Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 17/199,541 which was filed on 3/12/2021.  Claims 1-18 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/199,536 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant application are claimed in the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 17/199,541
Co-Pending Application 17/199,536
1. A computing system including a database, an operating system and a database mana4ement system, the system comprising: an instruction processor in communication with the database management system; the database management system having a bank. a RDMS data expanse and a view mechanism; the operating system having a data expanse view control in communication with the bank and a data expanse view control in communication with the RDMS data expanse: wherein the database management system can request a data expanse file be created at the operating system and can request a view of the data expanse file using a view instruction from the instruction processor.
11. A non-transitory machine readable memory medium including instructions when executed to cause a processor to perform the following actions: receiving, at an operating system, a first call from a database management system requesting access to a database file: creating, by the operating system, a data expanse tile: and allowing the database management system to request views of data in the data expanse file by using an instruction processor and a view instruction.
2. The computing system according to claim 1, wherein the data expanse file has a single bank descriptor that allows access to up 2 ** 60 words of virtual or physical space.
14. The non-transitory machine readable memory medium according to claim 11, wherein creating includes creating a data expanse file with a single bank descriptor that allows access to up 2 ** 60 words of virtual or physical space.
3. The computing system according to claim 1, wherein the data expanse file has a data expanse address.
15. The non-transitory machine readable memory medium according to claim 11, further comprising returning, by the operating system, to the database management system a data expanse address.
4. The computing system according to claim 3, wherein the database management system can use the view instruction to request a view of the data expanse file by providing the data expanse address, a starting offset and size of a postern to be created.
16. The non-transitory machine readable memory medium according to claim 15, further comprising calling, by the database management system the view instruction and providing the data expanse address, a starting offset and size of a postern to be created.
5. The computing system according to claim 4, wherein the operating, system returns a postern address to the database management system.
17. The non-transitory machine readable memory medium according to claim 16, further comprising returning, by the operating system. a postern address to the database management system.
6. The computing system according to claim 5 wherein the database management system bases the postern such that the data can be read or written.
18. The non-transitory machine readable memory medium according to claim 17, further comprising basing, by the database management system, the postern such that the data can be read or written.
7. The computing system according to claim 6, wherein the database management system can modify the postern by calling the view instruction and providing the data expanse address, the postern address, starting offset and the size of the view.
19. The non-transitory machine readable memory medium according to claim 18, further comprising modifying, by the database management system, the postern by calling the view instruction and providing the data expanse address, the postern address, starting offset and the size of the view.
8. The computing system according claim 6, wherein the database management system can delete the postern by calling the view instruction, providing the data expanse address and a null postern address.
20. The non-transitory machine readable memory medium according to claim 18, further comprising deleting, by the database management system, the postern by calling the view instruction , providing the data expanse address and a null postern address.
9. A method of calling a view of database files, the method comprising: receiving a user instruction from an instruction processor to create a view of database files in a data management system; sending the user instruction to an operating system, causing the operating system to create a data expanse and return the data expanse address to the database management system; and creating a view of the database expanse for the user to view a subset of the data expanse.
1. A method for obtaining access to database files in a computing system, the method comprising: receiving, at an operating system, a first call from a database management system requesting access to a database file: creating, by the operating system, a data expanse file and allowing the database management system to request views of data in the data expanse file by using an instruction processor and a view instruction.
10. The method according to claim 9, wherein causing the operating system to create a data expanse includes creating and initializing all necessary control structures to control the data expanse.
2. The method according to claim 1, wherein creating includes creating and initializing all necessary control structures to control the data expanse.
11. The method according to claim 10, Wherein the necessary control structures to control data expanse include a data expanse view control and a data expanse file control.
3. The method according to claim 2, wherein creating includes creating and initializing all necessary control structures to control the data expanse including a data expanse view control and a data expanse file control.
12. The method according to claim 9, wherein causing includes creating a data expanse file with a single bank descriptor that allows access to up 2**60 words of virtual or physical space.
4. The method according to claim 1, wherein creating includes creating a data expanse file with a single bank descriptor that allows access to up 2 ** 60 words of virtual or physical space.
13. The method according to claim 9, further comprising returning, by the operating system, to the database management system a data expanse address.
5. The method according to claim I , further comprising returning, by the operating system, to the database management system a data expanse address.
14. The method according to claim 13, further comprising calling, by the database management system the view instruction and providing the data expanse address, a starting offset and size of a postern to be created.
6. The method according to claim 5, further comprising calling, by the database management system the view instruction and providing the data expanse address, a starting offset and size of a postern to be created.
15. The method according to claim 14, further comprising returning, by the operating system, a postern address to the database management system.
7. The method according to claim 6, further comprising returning, by the operating system, a postern address to the database management system.
16. The method according to claim 15, further comprising basing, by the database management system, the postern such that the data can be read or written.
8. The method according to claim 7, further comprising basing, by the database management system, the postern such that the data can be read or written.
17. The method according to claim 16, further comprising modifying, by the database management system the postern by calling the view instruction and providing the data expanse address, the postern address, starting offset and the size of the view.
9. The method according to claim 8, further comprising modifying, by the database management system, the postern by calling the view instruction and providing the data expanse address, the postern address, starting offset and the size of the view.
18. The method according to claim 16, further comprising deleting, by the database management system, the postern by calling the view instruction, providing the data expanse address and a null postern address.
10. The method according to claim 8, further comprising deleting, by the database management system, the postern by calling the view instruction , providing the data expanse address and a null postern address.



Claim Objections
Claim(s) 2 and 12 is/are objected to because of the following informalities:  Claim 2 includes the phrase “to up” which appears to be a typo and is interpreted as “up to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2, 4-8, 12, and 14-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 includes the phrase “2 ** 60 words”, however it is unclear what this means since “**” is not a standard operator known to one of ordinary skill and no additional definition is given in the specification.  Therefore, the claim scope is indefinite.
Claims 4-8 and 14-18 include a reference to “postern”.  However, postern is not a standard term of the art to one of ordinary skill and no definition is given in the specification.  Therefore, the claim scope is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. The claims recite receiving a request to view data and returning that data.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a database, an operating system, a database management system, and an instruction processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, receiving a request for data and returning that data are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite four additional element – a database, an operating system, a database management system, and an instruction processor. The database, operating system, database management system, and instruction processor in the steps are recited at a high-level of generality (i.e., as a generic computer function of receiving request and returning data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-8 and 10-18 recite additional elements of storage size, inclusion of an address, viewing the data using address information, returning the address, reading or writing data, deleting the view, and controls for the view. These additional elements amount to no more than part of the abstract idea or mere extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the steps or the additional elements from the dependent claims amounts to no more than part of the abstract idea, mere extra-solution activity, and mere instructions to apply the exception using a generic computer component. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rieschl et al. (US2014/0149459), hereinafter Rieschl.

Regarding Claim 1:
Rieschl teaches:
A computing system including a database, an operating system and a database management system (Rieschl, figure 3, [0007], note use of database management system, database file, and operating system), the system comprising: 
an instruction processor in communication with the database management system (Rieschl, figure 3 and 7, [0009, 0042], note processor, memory and storage); 
the database management system having a bank, a RDMS data expanse and a view mechanism (Rieschl, figure 3-4, [0019, 0021, 0030], note bank, RDMS data expanse, and viewer); 
the operating system having a data expanse view control in communication with the bank and a data expanse view control in communication with the RDMS data expanse (Rieschl, figure 3-4, [0026-0030], note operating system with view control in communication with the bank and RDMS data expanse);  
wherein the database management system can request a data expanse file be created at the operating system and can request a view of the data expanse file using a view instruction from the instruction processor (Rieschl, figure 3-4, [0028-0031], note the database management system (DMS) can request a data expanse file to be created and viewed).

Regarding Claim 2:
Rieschl shows the system as disclosed above;
Rieschl further teaches:
wherein the data expanse file has a single bank descriptor that allows access to up 2 ** 60 words of virtual or physical space (Rieschl, figures 3-4 and 6, [0029-0032, 0038], note bank descriptor index and table; note in one example the DMS is capable of individually addressing addresses in a bank of 262 k words.  This is only one example and interpreted to mean that up to other quantities of words, such as 2 ** 60, would be taught as well).

Regarding Claim 3:
Rieschl shows the system as disclosed above;
Rieschl further teaches:
wherein the data expanse file has a data expanse address (Rieschl, figures 3-4, [0028-0032], note creating and viewing the data expanse using the address).

Regarding Claim 4:
Rieschl shows the system as disclosed above;
Rieschl further teaches:
wherein the database management system can use the view instruction to request a view of the data expanse file by providing the data expanse address, a starting offset and size of a postern to be created (Rieschl, figures 3-4, [0028-0032], note requesting a view of the data expanse using the address, offset, and size).

Regarding Claim 5:
Rieschl shows the system as disclosed above;
Rieschl further teaches:
wherein the operating system returns a postern address to the database management system (Rieschl, figures 3-5, [0028-0032, 0035-0038], note returning an address to the DMS).

Regarding Claim 6:
Rieschl shows the system as disclosed above;
Rieschl further teaches:
wherein the database management system bases the postern such that the data can be read or written (Rieschl, figures 3-5, [0035-0038], note the DMS can read or modify data within the view).

Regarding Claim 7:
Rieschl shows the system as disclosed above;
Rieschl further teaches:
wherein the database management system can modify the postern by calling the view instruction and providing the data expanse address, the postern address, starting offset and the size of the view (Rieschl, figures 3-5, [0028-0032, 0035-0038], note requesting a view of the data expanse using the address, offset, and size; note the DMS can read or modify data within the view).

Regarding Claim 9:
Rieschl teaches:
A method of calling a view of database files (Rieschl, abstract, figures 3-4 and 6, [0007-0009], note viewing database files), the method comprising: 
receiving a user instruction from an instruction processor to create a view of database files in a data management system (Rieschl, figure 3-4 and 6-7, [0028-0031], users can request a data expanse file to be created and viewed); 
sending the user instruction to an operating system, causing the operating system to create a data expanse and return the data expanse address to the database management system (Rieschl, figure 3-4 and 6-7, [0026-0031], users can request a data expanse file to be created and viewed by the operating system to the database management system (DMS)); and 
creating a view of the database expanse for the user to view a subset of the data expanse (Rieschl, figure 3-4 and 6-7, [0028-0031], note the database management system (DMS) can request a data expanse file to be created and viewed by the user).

Regarding Claim 10:
Rieschl shows the method as disclosed above;
Rieschl further teaches:
wherein causing the operating system to create a data expanse includes creating and initializing all necessary control structures to control the data expanse (Rieschl, figure 3-4, [0028-0032], note creating and initializing all necessary control structures to control the data expanse).

Regarding Claim 11:
Rieschl shows the method as disclosed above;
Rieschl further teaches:
wherein the necessary control structures to control the data expanse include a data expanse view control and a data expanse file control (Rieschl, figure 3-4, [0028-0032], note the necessary control structures include data expanse view control and file control).

Regarding Claim 12:
Rieschl shows the method as disclosed above;
Rieschl further teaches:
wherein causing includes creating a data expanse file with a single bank descriptor that allows access to up 2 ** 60 words of virtual or physical space (Rieschl, figures 3-4 and 6, [0029-0032, 0038], note bank descriptor index and table; note in one example the DMS is capable of individually addressing addresses in a bank of 262 k words.  This is only one example and interpreted to mean that up to other quantities of words, such as 2 ** 60, would be taught as well).

Regarding Claim 13:
Rieschl shows the method as disclosed above;
Rieschl further teaches:
further comprising returning, by the operating system, to the database management system a data expanse address (Rieschl, figures 3-5, [0027-0032, 0035-0038], note returning an data expanse address to the DMS).

Regarding Claim 14:
Rieschl shows the method as disclosed above;
Rieschl further teaches:
calling, by the database management system the view instruction and providing the data expanse address, a starting offset and size of a postern to be created (Rieschl, figures 3-4, [0028-0032], note requesting a view of the data expanse using the address, offset, and size).

Regarding Claim 15:
Rieschl shows the method as disclosed above;
Rieschl further teaches:
returning, by the operating system, a postern address to the database management system (Rieschl, figures 3-5, [0028-0032, 0035-0038], note returning an address to the DMS).

Regarding Claim 16:
Rieschl shows the method as disclosed above;
Rieschl further teaches:
basing, by the database management system, the postern such that the data can be read or written (Rieschl, figures 3-5, [0035-0038], note the DMS can read or modify data within the view).

Regarding Claim 17:
Rieschl shows the method as disclosed above;
Rieschl further teaches:
modifying, by the database management system, the postern by calling the view instruction and providing the data expanse address, the postern address, starting offset and the size of the view (Rieschl, figures 3-5, [0028-0032, 0035-0038], note requesting a view of the data expanse using the address, offset, and size; note the DMS can read or modify data within the view).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieschl in view of Bohannon et al. (US2005/0165866).

Regarding Claim 8:
Rieschl shows the system as disclosed above;
Rieschl further teaches:
wherein the database management system can delete the postern by calling the view instruction, providing the data expanse address and a null postern address (Rieschl, claim 12, figures 3-5, [0028-0032, 0035-0038], note requesting a view of the data expanse using the address, offset, and size; note the DMS can read or modify data within the view; note the DMS can delete the view, which is a form of modification).
While Rieschl teaches deleting the view, Rieschl doesn’t specifically state doing so by using a null address. However, Bohannon is in the same field of endeavor, data management, and Bohannon teaches deleting by setting the corresponding value to NULL (Bohannon, [0108 and 0114) and when combined with Rieschl this would be for the address as taught by Rieschl.
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bohannon because this would improve the data management.

Regarding Claim 18:
Rieschl shows the method as disclosed above;
Rieschl further teaches:
deleting, by the database management system, the postern by calling the view instruction, providing the data expanse address and a null postern address (Rieschl, claim 12, figures 3-5, [0028-0032, 0035-0038], note requesting a view of the data expanse using the address, offset, and size; note the DMS can read or modify data within the view; note the DMS can delete the view, which is a form of modification)
While Rieschl teaches deleting the view, Rieschl doesn’t specifically state doing so by using a null address. However, Bohannon is in the same field of endeavor, data management, and Bohannon teaches deleting by setting the corresponding value to NULL (Bohannon, [0108 and 0114) and when combined with Rieschl this would be for the address as taught by Rieschl.
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bohannon because this would improve the data management.

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Merten et al. (US 20160179797) teaches data expanse using memory-mapped files.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        9/26/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152